EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Elaine Lee on June 2nd, 2022. Applicant agreed to cancel the withdrawn claims 18-27 and 30.

The application has been amended as follows: 

IN THE CLAIMS:
18. (CANCELED).
19. (CANCELED).
20. (CANCELED)
21. (CANCELED).
22. (CANCELED).
23. (CANCELED).
24. (CANCELED).
25. (CANCELED).
26. (CANCELED).
27. (CANCELED).
30. (CANCELED).

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The amendment to the claims has overcome the remaining rejections.
Claims 1-4, 6-8, 10-16, 28, and 31-34 are free of the prior art because there is no prior art teaching or suggesting the claimed method for producing a cannabis plant cultivar, comprising identifying one or more single-locus non-functional paralogs of a cannabinoid synthase gene in two or more cannabis plant cultivars by PCR amplification using a primer set a) the primer set: F: 5' TCACCTCTAACACAACCCCAAAA 3' (SEQ ID NO:13) R: 5' CCAAAAGAGA TCTTCCCCCA TA 3' (SEQ ID NO: 14) and/or b) the primer set: F: 5' GCGTTGTACCCTTACGGTTG 3' (SEQ ID NO:15) R: 5' TTTTGACTCTTGGGATCATTTATTC 3' (SEQ ID NO: 16); and crossbreeding two individual cannabis plant cultivars identified to have desired effects on cannabinoid production in the cannabis plant. 
The closest prior arts are Weiblen (New Phytologist 208.4 (2015): 1241-1250) in view of McKernan (PGPUB US 2016/0177404 A1, Jun. 23, 2016). As discussed previously in the Office Action mailed on December 20, 2022, Weiblen disclosed identifying cannabinoid synthase genes(i.e. paralogs) from at least cannabis cultivars (both drug-type, i.e., marijuana, and fiber-type cultivars, i.e. hemp; and crossing the marijuana and hemp cannabis cultivars (“a hybrid cross between the drug and fiber cultivars. A hybrid cross between a single staminate hemp plant and single pistillate marijuana plant was made”, p.1242). Weiblen disclosed THCA and CBDA synthase and PCR amplification.
However, Weiblen does not teach the primer sets on the instant claims or the THCA and CBDA gene sequences matching the primer sets (i.e. amplifiable by the instant primer sets).
McKernan teaches using PCR to genotype CBD Synthase and THC synthase in many drug and fiber strains ([0051], for example); and nucleotide sequences that match one of the primers in the instant claims (see sequence alignment below). However, as shown in the sequence search results below, the sequences only match with one of the primers in the primer set a or b, not either of the sets. Conversely, McKernan does not teach any CBD Synthase and THC synthase genes that could be amplified by either of the primer sets a or b in the instant claims.
In conclusion, at or before the time of the instant application was filed, no prior art teaches or suggests CBD Synthase and THC synthase paralog gene sequences that are amplified by the primer sets of the instant claims, therefore the methods of the instant claims are free of the prior art.
SEQ ID NO: 13:
RESULT 2
US-14-545-122-362241
; Sequence 362241, Application US/14545122
; Publication No. US20160177404A1
; GENERAL INFORMATION:
;  APPLICANT: MCKERNAN, KEVIN
;  TITLE OF INVENTION: CANNABIS GENOMES AND USES THEREOF
;  FILE REFERENCE: 4747.1000-003
;  CURRENT APPLICATION NUMBER: US/14/545,122
;  CURRENT FILING DATE:  2012-08-17
;  PRIOR APPLICATION NUMBER: 13/588,935
;  PRIOR FILING DATE: 2012-08-17
;  PRIOR APPLICATION NUMBER: 61/600,436
;  PRIOR FILING DATE: 2012-02-17
;  PRIOR APPLICATION NUMBER: 61/575,329
;  PRIOR FILING DATE: 2011-08-18
;  NUMBER OF SEQ ID NOS: 407689
;  SOFTWARE: PatentIn version 3.5
; SEQ ID NO 362241
;   LENGTH: 560
;   TYPE: DNA
;   ORGANISM: Cannabis indica
US-14-545-122-362241

  Query Match             100.0%;  Score 23;  DB 62;  Length 560;
  Best Local Similarity   100.0%;  
  Matches   23;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 TCACCTCTAACACAACCCCAAAA 23
              |||||||||||||||||||||||
Db        490 TCACCTCTAACACAACCCCAAAA 512

SEQ ID NO: 14
RESULT 2
US-14-545-122-89424/c
; Sequence 89424, Application US/14545122
; Publication No. US20160177404A1
; SEQ ID NO 89424
;   LENGTH: 931
;   TYPE: DNA
;   ORGANISM: Cannabis sativa
US-14-545-122-89424

  Query Match             100.0%;  Score 22;  DB 62;  Length 931;
  Best Local Similarity   100.0%;  
  Matches   22;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 CCAAAAGAGATCTTCCCCCATA 22
              ||||||||||||||||||||||
Db        366 CCAAAAGAGATCTTCCCCCATA 345

SEQ ID NO: 15
RESULT 2
US-14-545-122-59885
; Sequence 59885, Application US/14545122
; Publication No. US20160177404A1
; SEQ ID NO 59885
;   LENGTH: 1611
;   TYPE: DNA
;   ORGANISM: Cannabis sativa
US-14-545-122-59885

  Query Match             100.0%;  Score 20;  DB 62;  Length 1611;
  Best Local Similarity   100.0%;  
  Matches   20;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 GCGTTGTACCCTTACGGTTG 20
              ||||||||||||||||||||
Db        671 GCGTTGTACCCTTACGGTTG 690

SEQ ID NO: 16
RESULT 2
US-14-545-122-407683/c
; Sequence 407683, Application US/14545122
; Publication No. US20160177404A1
; SEQ ID NO 407683
;   LENGTH: 456
;   TYPE: DNA
;   ORGANISM: Unknown
;   FEATURE: 
;   OTHER INFORMATION: Description of Unknown: LA_contig_163104
;   OTHER INFORMATION: polynucleotide sequence
US-14-545-122-407683

  Query Match             100.0%;  Score 25;  DB 62;  Length 456;
  Best Local Similarity   100.0%;  
  Matches   25;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 TTTTGACTCTTGGGATCATTTATTC 25
              |||||||||||||||||||||||||
Db        314 TTTTGACTCTTGGGATCATTTATTC 290


Conclusion
Claims 1-4, 6-8, 10-16, 28, and 31-34 are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WEIHUA FAN whose telephone number is (571)270-0398. The examiner can normally be reached Monday-Friday, 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amjad A Abraham can be reached on (571) 270-7058. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

WEIHUA . FAN
Examiner
Art Unit 1663



/WEIHUA FAN/Examiner, Art Unit 1663